DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/20/2022.
Applicant's election with traverse of claims 17-19 in the reply filed on 09/20/2022 is acknowledged.  The traversal is on the ground(s) that claim 17 is similar to claim 1 and would not be an undue burden to examine.  This is not found persuasive because claim 17 requires a tool with two combustion chambers and an air chamber, wherein claim 1 only requires a tool with a combustion chamber, as such, the methods are distinct from one another because of the difference of the tools on which the methods are practice with.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
This office action is in response to the filing of 09/20/2022. Claims 1-11 are currently pending with claims 12-19 withdrawn by the applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “communicating a second portion of the exhaust gases from the combustion chamber back to the combustion chamber”, which renders the claim indefinite because the recitation implies that the second portion of the exhaust gas never leaves the combustion chamber.  In order to advance prosecution of the application, the office will interpret the limitation as best understood.
Claim 4 recites “communicating a second portion of the exhaust gases from the combustion chamber back to the combustion chamber”, which renders the claim indefinite because the recitation implies that the second portion of the exhaust gas never leaves the combustion chamber.  In order to advance prosecution of the application, the office will interpret the limitation as best understood.
Claim 4 recites “causing the second portion of the exhaust gases to heat a fuel dispensing conduit in the housing to assist in vaporizing fuel in the fuel dispensing conduit” renders the claim indefinite because the claim language fails to clearly express how the exhaust gas is heating the fuel dispensing conduit.  In order to advance prosecution of the application, the office will interpret the limitation as best understood.
Claims 2-3 5-8 and 11 are rejected due to dependency on rejected parent claim.
Claims 9-10 further clarify how the second portion of the exhaust gas is recirculated back into the combustion chamber of claim 1 and would provide a definite claim scope of the above claim recitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa (US Pub 20110079624) and further in view of Adams (US Pub 20080237295).

Regarding Claim 1, Oiwa discloses a method of operating (paragraphs [0040-0048], describes the operation of the nailing machine) a fastener-driving tool (101-Fig. 1) including a housing (103-Fig. 1), a combustion chamber (122-Fig.1) in the housing, a cylinder (153-Fig. 1) in the housing, a piston chamber (Fig. 1, chamber formed inside cylinder 153) in the cylinder, a piston (155-Fig.1) in the piston chamber and movable relative to the cylinder from a pre-firing position (Figs. 1 and 2, piston 155 is in a pre-fired position) to a firing position (Fig. 3, piston 155 is in a fired position) and back to the pre-firing position (paragraph [0048], after completing the driving of the nail, the nail machine returns the initial state or pre-fire state), and a driver blade (157-Fig. 1) attached to the piston, said method comprising:
communicating a first portion of exhaust gases from the combustion chamber to atmosphere (paragraph [0027]) via an exhaust conduit (104-Fig. 1); 
communicating a second portion of the exhaust gases from the combustion chamber back to the combustion chamber (Fig. 1, combustion gas can move throughout the nailing machine to include the region between region between cylinder 153 and housing 103 and into chamber 121 and then back into chamber 122 when the gas is exhausted out through bleed holes 104).
However, Oiwa is silent regarding communicating a third portion of the exhaust gases from the combustion chamber to the piston chamber to assist in returning the piston back to the pre-firing position.
Adams teaches communicating a portion of the exhaust gases (Fig. 3 and paragraph [0011] fluid connect of the combustion chamber106 to port 142; Fig. 5 and paragraph [0013], port 142 allows the combusted air to return to the chamber formed below piston 104) from a combustion chamber (106-Fig. 3) to a piston chamber to assist in returning the piston back to a pre-firing position (Figs. 3-5 and paragraph [0013], combusted air assist in returning in the return stroke of piston).
Therefore, one of ordinary skill in the art before the effective filing date of the applicant’s invention, would have modified the nailing machine of Oiwa, to have incorporated an exhaust port in to be a part of the combustion chamber as taught by Adams, so as to permit the combustion gases to be exhausted from the combustion chamber, in order to cause the air disposed above the main exhaust valve to be bled back through the signal line and into the chamber disposed beneath the piston in order to assist the upward movement or return stroke of the piston (Adams, paragraph [0013]).
Regarding Claim 2, Oiwa and as modified by Adams in the parent claim, Oiwa discloses wherein the first portion of the exhaust gases is greater than the second portion of the exhaust gases (Fig. 1, the majority of the combusted air in chamber 122 would exit through holes104 with the residual exhaust being dispersed through the rest of the interior of machine 101), and Adams teaches the second portion of the exhaust gases are greater than the third portion of the exhaust gases (Fig. 5, the combusted gas returning to the chamber would be less than the initial gas pushed through port 142 because the return of the gas to the chamber formed under piston 104 would lose a portion of gas which would be vented out through port 132).
Regarding Claim 3, Oiwa and as modified by Adams in the parent claim disclose the method of operating a fastener-driving tool of the parent claim.
However, Oiwa and as modified by is silent regarding wherein the first portion comprises approximately 65% of the exhaust gases, the second portion comprises approximately 20% of the exhaust gases, and the third portion comprises approximately 15% of the exhaust gases.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the first, second and third gas portions limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP §2144.05.
The examiner notes that in claim 2, that the first, second and third portions of exhaust gas are different and the first portion of gas is greater than the second gas portion, which is greater than the third portion of gas, wherein the scale of each portion can be determined as a matter experimentation to determine a desired range or percentage of each gas portion.
Regarding Claim 4, Oiwa and as modified by Adams in the parent claim, Oiwa discloses wherein communicating the second portion of the exhaust gases back to the combustion chamber includes causing the second portion of the exhaust gases to heat a fuel dispensing conduit (141-Fig. 1) in the housing to assist in vaporizing fuel in the fuel dispensing conduit (Fig. 1, dispersion of the combusted gas though out the machine 101 would result in the heating of fuel injector 141 and would result in assisting in vaporizing fuel in fuel injector 141).
Regarding Claim 5, Oiwa and as modified by Adams in the parent claim, Oiwa discloses wherein communicating the second portion of the exhaust gases back to the combustion chamber includes causing the second portion of the exhaust gases to contact a fuel dispensing conduit (141-Fig. 1) in the housing (Fig. 1, dispersion of the combusted gas though out the machine 101 would result in the combusted gas contacting fuel injector 141).


Regarding Claim 9, Oiwa and as modified by Adams in the parent claim, Oiwa discloses which includes an air chamber (Fig. 1, the region defined between cylinder 153 and housing 103) in the housing, and wherein communicating the second portion of the exhaust gases back to the combustion chamber includes communicating the second part of the exhaust gases to the combustion chamber through the air chamber (Fig. 1, chamber 122 communicates with the region defined between cylinder 153 and housing 103, which would allow the second portion of the exhaust gas to flow from chamber 122 to the region defined between cylinder 153 and housing 103 and then back to chamber 122).

Regarding Claim 10, Oiwa and as modified by Adams in the parent claim, Oiwa discloses wherein communicating the first portion of exhaust gases to atmosphere and communicating the second portion of the exhaust gases back to the combustion chamber (see claim 9), causes fresh air to be drawn into the air chamber and into the combustion chamber (Fig. 1, circulation of combusted gases within and out of machine 101 would result in an inflow of fresh air into machine 101).

Regarding Claim 11, Oiwa and as modified by Adams in the parent claim, Oiwa discloses which includes an air chamber (Fig. 1, the region defined between cylinder 153 and housing 103) in the housing and a first combustion chamber (121-Fig. 1) in the housing, wherein the combustion chamber in the housing is a second combustion chamber (Fig. 1, chamber 122 is the second combustion chamber), and wherein communicating the second portion of the exhaust gases back to the combustion chamber includes communicating exhaust gases first to the air chamber (Fig. 1, combustion gases with flow from chamber 122 to the region defined between cylinder 153 and housing 103 and back to chamber 122).

Allowable Subject Matter
	Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 recites a heat sink for drawing heat from the none exhaust gases which are not exhausted out the tool.  
Gardner (US Pub 20080179371) disclose a combustion drive tool which utilizes a heat sink, but the heat sink of Gardner is silent regarding dissipating the heat from the second and third gas portions.
Claim 7 recites an exhaust gas recirculation valve, wherein the applicant owned patent 10875765 anticipates a fastener-driving tool with an exhaust gas recirculation valve, however, the method of claim 7 is capable of operating a tool other than the exact tool claimed by USP 10875765, as such, the double patenting would not be applicable in this instance. 
Claim 8 is dependent on an allowable parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/28/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731